PD-0445-15
                                                           COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
   July 17, 2015                                           Transmitted 7/16/2015 4:31:41 PM
                                                             Accepted 7/17/2015 8:28:26 AM
                                                                             ABEL ACOSTA
                                                                                     CLERK
                              IN THE
         COURT OF COURT OF CRIMINAL APPEALS OF TEXAS
                  ______________________________
                             No. PD-0445-15
                    _______________________________

                    THE STATE OF TEXAS, Appellant

                                   v.

                   DAVID FREDERICK CARY, Appellee

__________________________________________________________________
   On Appeal from the Court of Appeals, Fifth District of Texas at Dallas
                 Court of Appeals No. 05-13-01010-CR
__________________________________________________________________


   APPELLEE’S NOTICE OF APPEARANCE OF COUNSEL




                                 John M. Helms
                                 Texas Bar No. 09401001
                                 BRODEN, MICKELSEN, HELMS &
                                 SNIPES, LLP
                                 2600 State Street
                                 Dallas, Tx 75204
                                 Tel: (469) 951-8496
                                 Fax: (214) 720-9594
                                 john@johnhelmslaw.com

                                 ATTORNEY FOR APPELLEE,
                                 DAVID FREDERICK CARY




NOTICE OF APPEARANCE—Page 1
TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
APPEALS:

      COMES NOW, Appellee David Frederick Cary, and files this Appellee’s

Notice of Appearance of Counsel, and would respectfully show as follows:

      Pursuant to Rule 6.1(c) of the Texas Rules of Appellate Procedure, Appellee

designates John M. Helms as lead counsel on appeal in the above cause. The

required contact information is set forth below and is where all correspondence

should be sent.

                                      Respectfully submitted,


                                      ____/s/ John M. Helms____________
                                      John M. Helms
                                      Texas Bar No. 09401001
                                      BRODEN, MICKELSEN, HELMS &
                                      SNIPES, LLP
                                      2600 State Street
                                      Dallas, Tx 75204
                                      Tel: (469) 951-8496
                                      Fax: (214) 720-9594
                                      john@johnhelmslaw.com

                                      ATTORNEY FOR APPELLEE,
                                      DAVID FREDERICK CARY




NOTICE OF APPEARANCE--Page 2
                          CERTIFICATE OF SERVICE

       Pursuant to Rule 9.5(b)(1) of the Texas Rules of Appellate Procedure, I
certify that if the email address of the attorney designated below is on file with the
electronic filing manager, a true and correct copy of the foregoing notice was
served electronically by that electronic filing manager, on the following attorney
via electronic mail:

Joseph P. Corcoran
Joseph.Corcoran@TexasAttorneyGeneral.gov

      I also hereby certify that if the email address for the designated attorney is
not on file with the electronic filing manager, a true and correct copy of the
foregoing pleading was served by email addressed to:

Joseph P. Corcoran
Joseph.Corcoran@TexasAttorneyGeneral.gov


                                              ____/s/ John M. Helms____________
                                              John M. Helms




NOTICE OF APPEARANCE—Page 2